Citation Nr: 0013859	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  98-12 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right knee.  

2.  Entitlement to service connection for arthritis of the 
left knee.  

3.  Entitlement to service connection for a right hip 
disorder.  

4.  Entitlement to service connection for a left hip 
disorder.  



REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant retired from active military service in 
September 1994 with more than 20 years of active duty.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) St. Petersburg, Florida, Regional Office (RO).  

The Board notes that the appellant is already service 
connected for residuals of meniscectomies of both knees.  
Therefore, his current claims of entitlement to service 
connection for disability in each knee are limited to whether 
he has arthritis in each knee that may be service connected.  


FINDINGS OF FACT

1.  There is no competent evidence of arthritis of the right 
knee in service, or of a nexus between the appellant's 
currently diagnosed arthritis of the right knee and inservice 
disease or injury.  

2.  There is no competent evidence of arthritis of the left 
knee in service, or of a nexus between the appellant's 
currently diagnosed arthritis of the left knee and inservice 
disease or injury.   

3.  There is no competent evidence that shows that the 
appellant currently has arthritis in his right hip.  

4.  There is no competent evidence that shows that the 
appellant currently has arthritis in his left hip.  

5.  There is no competent evidence of a nexus between the 
appellant's currently diagnosed trochanteric bursitis of the 
right hip and inservice disease or injury.  

6.  There is no competent evidence of a nexus between the 
appellant's currently diagnosed trochanteric bursitis of the 
left hip and inservice disease or injury.  


CONCLUSIONS OF LAW

1.  The appellant has not submitted a well-grounded claim for 
service connection for arthritis of the right knee.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.303(d), 3.307, 3.309 
(1999).  

2.  The appellant has not submitted a well-grounded claim for 
service connection for arthritis of the left knee.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.303(d), 3.307, 3.309 
(1999).  

3.  The appellant has not submitted a well-grounded claim for 
service connection for a right hip disorder.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.303(d), 3.307, 3.309 (1999).  

4.  The appellant has not submitted a well-grounded claim for 
service connection for a left hip disorder.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.303(d), 3.307, 3.309 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that he has arthritis in his knees and 
hips that began during his period of military service.  He 
also claims that trochanteric bursitis in each of his hips 
had its origin in service.  

A claimant filing for VA benefits has the duty to submit 
evidence that must "justify a belief by a fair and impartial 
individual" that the claim is plausible, and, therefore, well 
grounded.  38 U.S.C.A. § 5107(a).  A claim is not well 
grounded if the claimant fails to present such evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the claimant must be accepted as true for the 
purpose of determining if a claim is well grounded, except 
where such assertions are inherently incredible or beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).  

For a claim of service connection to be well grounded, there 
must be (1) competent evidence of current disability, (2) 
competent evidence of the incurrence or aggravation of a 
disease or injury during service, and (3) competent evidence 
of a nexus between the inservice injury or disease and the 
current disability.  That is, an injury during service may be 
verified by competent medical or lay witness statements; 
however, the presence of a current disability requires a 
medical diagnosis; and, where an opinion is used to link the 
current disorder to a cause or symptoms during service, a 
competent opinion of a medical professional is required.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Additionally, where a 
veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

The Board has carefully reviewed the evidence of record to 
determine if there are well-grounded claims for service 
connection for arthritis of the knees or for disorders of the 
right hip and left hip.  The Board notes that the examiner at 
a November 1994 VA medical examination reported a diagnosis 
of degenerative joint disease in both knees and the examiner 
at a September 1998 VA joints examination reported that he 
suspected early degenerative changes in the right and left 
knees (based on the appellant's complaints of pain, 
discomfort, and tenderness in his knees).  Those diagnoses 
are sufficient to satisfy the first element of a well-
grounded claim.  

The Board notes, however, that the evidence of record does 
not show that arthritis was manifested in either knee during 
service.  Nor does the evidence reveal that arthritis was 
manifested to a compensable degree in either knee within the 
first year following the appellant's retirement from service.  
At the November 1994 VA examination, range of motion in the 
knees was from 0 degrees to 135 degrees and loss of motion 
was not reported.  Review of the evidence also reveals that 
the appellant has not submitted competent medical opinion to 
show the required nexus between his currently diagnosed 
arthritis of the right and left knees and any injury or 
disease in service.  Therefore, he has not met the third 
element for a well-grounded claim under Caluza because there 
is no medical evidence establishing a link between arthritis 
of the knees and his active military service.  See Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992); Franko v. Brown, 4 
Vet. App. 502, 505 (1993).  .  

Regarding the claims for service connection for right and 
left hip disorders, the Board notes that X-rays of the hips, 
taken in conjunction with the September 1998 VA joints 
examination, revealed that the hips were normal.  However, 
because the examiner at a July 1995 VA joints examination, as 
well as at the September 1998 VA examination, diagnosed 
trochanteric bursitis in each hip, the first element required 
to show a well-grounded claim is met because the medical 
evidence shows current disability in each hip.  While the 
second element of Caluza is met with regard to the left hip 
because the appellant was treated for left hip soreness and 
stiffness after hitting a wall, the service medical records 
show no complaint or finding of any right hip disorder.  The 
third element of Caluza is not met with regard to either a 
right hip or left hip disorder because the appellant fails to 
show the required nexus between his currently diagnosed 
trochanteric bursitis of the right and left hips and any 
injury or disease in service.  There is no medical evidence 
establishing a link between the trochanteric bursitis of the 
hips and the appellant's active military service.  See 
Rabideau, supra; Franko, supra.  

Medical diagnoses involve questions that are beyond the range 
of common knowledge and experience.  Rather, they require the 
special knowledge and experience of a trained medical 
professional.  Although the appellant has presented 
statements regarding his arthritis of the knees and bilateral 
hip problems, the record does not show that he is a medical 
professional, with the training and expertise to provide 
clinical findings regarding any etiological relationship of 
the arthritis in his knees or the trochanteric bursitis of 
the each hip to service.  Consequently, his lay statements, 
while credible with regard to his subjective complaints and 
history, are not competent evidence for the purpose of 
showing a nexus between current complaints and service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  

Based upon the foregoing, the Board concludes that the 
appellant has failed to meet his initial burden of presenting 
evidence that his claims for service connection for arthritis 
of the knees and for disorders of the hips are plausible or 
otherwise well grounded.  Therefore, they must be denied.  

Where the veteran has not met his initial burden, VA has no 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with a medical 
examination.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).  However, in the limited circumstances where a 
claim for benefits is incomplete, and references other known 
and existing evidence, VA is obliged under 38 U.S.C.A. 
§ 5103(a) to advise the claimant of the evidence needed to 
complete his application, and this duty must be based on the 
facts of each case.  See Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).  In this case, the RO substantially complied with 
this obligation in the statement of the case issued in June 
1998.  Unlike the situation in Robinette, he has not put VA 
on notice of the existence of any specific evidence that, if 
submitted, could make these claims well grounded.  

Although the RO did not specifically state that it denied the 
appellant's claims for service connection for arthritis of 
the right and left knees and disorders of the right and left 
hips on the basis that they were not well grounded, the Board 
concludes that this error was not prejudicial to him.  See 
Edenfield v. Brown, 8 Vet. App. 384 (1995).  


ORDER

The claims for service connection for arthritis of the right 
and left knees and disorders of the right and left hips are 
denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

